Appeal from judgment, Supreme Court, New York County (James A. Yates, J.), rendered July 21, 2005, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fourth degree, and sentencing him to a term of six months, concurrent with five years’ probation, unanimously dismissed.
Defendant has been released from New York State custody and deported (see People v Diaz, 7 NY3d 831 [2006]). Were we not dismissing the appeal on that basis, we would find no basis to reduce the sentence. Concur—Lippman, P.J., Buckley, Gonzalez and Sweeny, JJ.